Title: To Thomas Jefferson from George Buchanan, 3 January 1791
From: Buchanan, George
To: Jefferson, Thomas



Hon’d Sir
Balty[more] Jany. 3d. 1791

At this particular Period, when some of the Medical Faculty may expect to meet with advantageous appointments, I hope you will excuse the liberty I have taken Sir, in addressing you a few lines.
I find that a Bill is Brought into Congress for the establishment of Marine Hospitals, and for the benefit of my Family would wish to be made Physician of the one to be established in Baltimore; I know of no person Sir, whose Interest upon that occasion I would rather solicit than Yours; Your friendship and attention Sir, upon former occasions, I have been highly Honored with, and if, at this time I could meet with your protection and Interest, I should ever esteem myself under obligations to you: There are many Candidates from this Place, but none of them have ever received a regular Medical Education, and Dr. Wynkoop whom I understand has been very industrious, must, if he succeeds, inevitably appoint some other Person to do the Business, for his Bad Health will never Permit him to do his duty. He is too bad even to attend to private Practice. I mention this Sir not so much to forward my own Election, as to have a respectable appointment to our Hospital.
Your voice with the President Sir, I am confident would have weight and if, before it is too late, you would do me the Honor of mentioning my name to him, or any others in whose Hands the appointment lay, I should ever feel myself much endebted to you.—I have the Honor to be Sir, with much respect your very Humble servant

Geo Buchanan

